Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

Dated as of May 6, 2020

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”; capitalized terms
used herein without definition having the meanings provided in Section 1 hereof)
is between BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
BRINKER RESTAURANT CORPORATION, a Virginia corporation (“Brinker Restaurant”),
BRINKER FLORIDA, INC., a Virginia corporation (“Brinker Florida”), BRINKER
TEXAS, INC., a Virginia corporation (“Brinker Texas”), BRINKER INTERNATIONAL
PAYROLL COMPANY, L.P., a Delaware limited partnership (“Brinker Payroll”), as
Guarantors, the Existing Banks party hereto and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Banks (in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the Guarantors, the Banks party thereto (the “Existing
Banks”) and Bank of America, N.A., as administrative agent, entered into that
certain Credit Agreement dated as of March 12, 2015 (including schedules and
exhibits thereto, as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
agree to amend and waive certain provisions of the Existing Credit Agreement as
specifically set forth herein, and the Administrative Agent and the Banks party
to this Amendment (the “Consenting Banks”) are, on the terms and conditions
contained in this Amendment, willing to grant such request and to amend and
waive certain provisions of the Existing Credit Agreement as hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.    Definitions and other Interpretive Provisions.

(a)    Definitions. The following terms (whether or not underscored) when used
in this Amendment, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Consenting Banks” is defined in the recitals.



--------------------------------------------------------------------------------

“Credit Agreement” means the Existing Credit Agreement, including schedules and
exhibits thereto, as amended by this Amendment as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.

“Existing Banks” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Sixth Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of this Amendment as specified in Section 4
herein have been satisfied.

(b)    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

(c)    Other Interpretive Provisions. The rules of construction in Sections 1.02
through 1.05 of the Credit Agreement shall be equally applicable to this
Amendment.

Section 2.    Amendments.

(i)    Credit Agreement. Effective as of the Sixth Amendment Effective Date, and
subject to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Existing Credit Agreement
is hereby amended as set forth herein.

(a)    Section 1.01 of the Existing Credit Agreement. Section 1.01 of the
Existing Credit Agreement is hereby amended by adding the following new
definitions in proper alphabetical order:

“Aggregate Commitments” means the Commitments of all the Banks.

“Excess Availability” means the amount, calculated at any date, equal to:
(a) the Aggregate Commitments, minus (b) the amount of all then outstanding and
unpaid Obligations.

“Qualified Cash” means as of any date of determination, the aggregate amount of
unrestricted cash and Liquid Investments of the Borrower and its Subsidiaries.

“Sixth Amendment Effective Date” means May 6, 2020.

(b)    Section 1.01 of the Existing Credit Agreement. The Definition of
“Applicable Rate” in Section 1.01 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Rate Spread”, “Base Rate Spread” or
“Facility Fee Rate”, as the case may be, based upon the Moody’s Rating and the
S&P Rating:

 

2



--------------------------------------------------------------------------------

Rating Level

  

Ratings (Moody’s/ S&P)

   Facility
Fee Rate
(bps per
annum)      Eurodollar
Rate
Spread
(bps per
annum)      Base Rate
Spread
(bps per
annum)  

Rating Level 1

   ³ Baa1 or BBB+      12.5        100.0        0.0  

Rating Level 2

   Baa2 or BBB      15.0        110.0        10.0  

Rating Level 3

   Baa3 or BBB-      20.0        117.5        17.5  

Rating Level 4

   Ba1 or BB+      25.0        137.5        37.5  

Rating Level 5

   < Ba1 and BB+ or unrated      30.0        170.0        70.0  

Level 6

   Limitation Period      40.0        235.0        135.0  

For the purposes of this definition, (a) if a Moody’s Rating or, an S&P Rating
shall not be in effect (other than by reason of the circumstances referred to in
the last sentence of this definition), then the applicable rating agency shall
be deemed to have established a rating in Rating Level 5 (as set forth in the
table above); (b) if the Moody’s Rating and the S&P Rating shall fall within
different Rating Levels, the Applicable Rate shall be based on the higher of the
two ratings unless the ratings differ by more than one Rating Level, in which
case the Applicable Rate shall be based on the Rating Level one level above that
corresponding to the lower rating (in each case, for which purposes, Rating
Level 1 is the highest and Rating Level 5 is the lowest); and (c) if the Moody’s
Rating or the S&P Rating shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P), such change shall be effective as of the
date on which it is first publicly announced by Moody’s or S&P. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such rating change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

Notwithstanding anything to the contrary herein, (a) as of the Third Amendment
Effective Date, the Applicable Rate shall be based upon Rating Level 5 and shall
continue to be based upon Rating Level 5 for one hundred eighty (180) days
following the Third Amendment Effective Date, (b) as of the Sixth Amendment
Effective Date, the Applicable Rate shall be based upon Level 6 and shall
continue to be based upon Level 6 until termination of the Limitation Period and
(c) thereafter the Applicable Rate shall be based upon the Moody’s Rating and
the S&P Rating as set forth in the table above.

 

3



--------------------------------------------------------------------------------

(c)    Section 1.01 of the Existing Credit Agreement. The Definition of
“Limitation Period” in Section 1.01 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Limitation Period” means the period commencing on the Fifth Amendment Effective
Date and ending on the date the Borrower demonstrates compliance with each of
the financial covenants set forth in Section 7.01 for the fiscal quarter ending
on or after March 24, 2021 by delivery of the financial statements pursuant to
Section 6.02(b) and the certificate pursuant to Section 6.02(e) to the
Administrative Agent no later than the due date specified therein for such
fiscal quarter. For the avoidance of doubt, if the Borrower fails to demonstrate
compliance with each financial covenant set forth in Section 7.01 for the fiscal
quarter ending March 24, 2021, then the Limitation Period shall continue until
the fiscal quarter ending after March 24, 2021 for which the Borrower
demonstrates compliance with the financial covenants set forth in Section 7.01.

(d)    Section 2.01 of the Existing Credit Agreement. Section 2.01 of the
Existing Credit Agreement is hereby amended by deleting the second sentence
appearing therein in its entirety.

(e)    Section 3.02 of the Existing Credit Agreement. Section 3.02 of the
Existing Credit Agreement is hereby amended by deleting the proviso appearing in
clause (iii) therein in its entirety.

(f)    Section 6.02(f) of the Existing Credit Agreement. Section 6.02(f) of the
Existing Credit Agreement is hereby amended by inserting “During the Limitation
Period,” immediately prior to the reference to “The Borrower” appearing in the
first sentence of such Section.

(g)    Section 7.01 of the Credit Agreement. Section 7.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“7.01    Financial Covenants. The Borrower shall not:

(a)    as of the last day of any fiscal quarter, for the immediately preceding
twelve (12) month period, beginning with the fiscal quarter ending March 24,
2021, permit the ratio of (i) the sum of (A) EBIT of the Borrower, on a
Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to (ii) the sum of (A) Interest Expense of the Borrower, on a
Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to be less than the ratio set forth opposite the fiscal quarter end in
the table below:

 

Fiscal Quarter Ended

   Minimum Ratio  

March 24, 2021

     1.25 to 1.00  

June 30, 2021 and thereafter

     1.50 to 1.00  

 

4



--------------------------------------------------------------------------------

; provided, that notwithstanding the foregoing, (i) the sum of EBIT plus Rent
Expense shall be deemed to be (A) for the twelve (12) month period ending
March 24, 2021, the actual EBIT and Rent Expense for the fiscal quarter ended
March 24, 2021 multiplied by four (4) and (B) for the twelve (12) month period
ending June 30, 2021, the actual EBIT plus Rent Expense for the two fiscal
quarters ended June 30, 2021 multiplied by two (2), and (ii) the sum of Interest
Expenses plus Rent Expense shall be deemed to be (A) for the twelve (12) month
period ending March 24, 2021, the actual Interest Expense and Rent Expense for
the fiscal quarter ended March 24, 2021 multiplied by four (4) and (B) for the
twelve (12) month period ending June 30, 2021, the actual Interest Expense plus
Rent Expense for the two fiscal quarters ended June 30, 2021 multiplied by two
(2).

(b)    as of the last day of any fiscal quarter, beginning with the fiscal
quarter ending March 24, 2021, permit the ratio (the “Debt to Cash Flow Ratio”)
of (i) the sum of (x) Debt of the Borrower, on a Consolidated basis, plus
(y) the product of six multiplied by Rent Expense of the Borrower, on a
Consolidated basis, for the immediately preceding twelve-month period, to
(ii) the sum of (a) EBITDA of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period, plus (b) Rent Expense of the
Borrower, on a Consolidated basis, to be greater than the ratio set forth
opposite the fiscal quarter end in the table below:

 

Fiscal Quarter Ended

   Maximum Ratio  

March 24, 2021

     5.25 to 1.00  

June 30, 2021 and thereafter

     4.75 to 1.00  

; provided, that notwithstanding the foregoing, (i) the sum of Debt plus the
product of six multiplied by Rent Expense shall be deemed to be (A) for the
twelve (12) month period ending March 24, 2021, the actual Debt as of such date
plus the product of six multiplied by the actual Rent Expense for the fiscal
quarter ended March 24, 2021 multiplied by four (4) and (B) for the twelve
(12) month period ending June 30, 2021, the actual Debt as of such date plus the
product of six multiplied by the actual Rent Expense for the two fiscal quarters
ended June 30, 2021 multiplied by two (2), and (ii) the sum of EBITDA plus Rent
Expense shall be deemed to be (A) for the twelve (12) month period ending
March 24, 2021, the actual EBITDA and Rent Expense for the fiscal quarter ended
March 24, 2021 multiplied by four (4) and (B) for the twelve (12) month period
ending June 30, 2021, the actual EBITDA plus Rent Expense for the two fiscal
quarters ended June 30, 2021 multiplied by two (2).

(c)    permit, at any time from the Sixth Amendment Effective Date through the
end of the Limitation Period, the sum of (i) the Excess Availability plus
(ii) Qualified Cash to be less than $175,000,000.

(ii)    Other Credit Documents. From and after the Sixth Amendment Effective
Date, each reference to the Existing Credit Agreement in any Credit Document
shall be a reference to the Existing Credit Agreement, as amended by this
Amendment, as the same may hereafter be further amended, amended and restated,
supplemented or otherwise modified.

 

5



--------------------------------------------------------------------------------

Section 3.    Limited Waiver. Effective as of the Sixth Amendment Effective
Date, and subject to the terms and conditions set forth herein and in reliance
upon the representations and warranties set forth herein, each Consenting Bank
hereby waives compliance by the Borrower with Sections 7.01(a) and (b) of the
Credit Agreement, solely for the fiscal quarters ended September 23, 2020 and
December 23, 2020 (and for this purpose such waiver shall be interpreted as if
the Borrower was not required to comply with Sections 7.01(a) and (b) of the
Credit Agreement for the fiscal quarters ended September 23, 2020 and
December 23, 2020). The foregoing waiver is a one-time waiver and applies only
to the specified circumstance and does not modify or otherwise affect the
Borrower’s obligations to comply with such provision of the Credit Agreement or
any other provision of the Credit Documents in any other instance. The foregoing
limited waiver shall not be deemed or otherwise construed to constitute a waiver
of any other provision or to prejudice any right, power or remedy which any Bank
may now have or may have in the future under or in connection with the Credit
Agreement or any other Credit Document, all of which rights, powers and remedies
are hereby expressly reserved by the Banks. The agreements and consents set
forth in this Section 3 are limited to the extent specifically set forth above
and no other terms, covenants or provisions of the Credit Documents are intended
to be affected hereby.

Section 4.    Conditions of Effectiveness. This Amendment shall become effective
on the date each of the following conditions shall have been satisfied (such
date, the “Sixth Amendment Effective Date”):

(a)    Documentation. The Administrative Agent shall have received this
Amendment duly executed by the Borrower, the Guarantors, the Administrative
Agent and the Majority Banks, in form and substance satisfactory to the
Administrative Agent and the Consenting Banks, and in sufficient copies for each
Bank.

(b)    Certification. The Administrative Agent shall have received a
certificate, dated as of the Sixth Amendment Effective Date and signed by a
Financial Officer of the Borrower, certifying that:

(i)    no event or events which have or would reasonably be expected to have a
Material Adverse Effect shall have occurred since June 26, 2019; provided that
solely with respect to clause (a) of the definition of “Material Adverse
Effect”, the impact of the Coronavirus (also known as COVID-19) pandemic on the
financial condition or business operations of the Borrower and its Subsidiaries,
on a Consolidated basis, that occurred and was disclosed to the Banks prior to
the Sixth Amendment Effective Date will be disregarded for purposes of this
certification;

(ii)    no Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall have occurred and be continuing on and
as of the Sixth Amendment Effective Date;

(iii)    the representations and warranties contained in Section 6 hereof shall
be true and correct on and as of the Sixth Amendment Effective Date; and

 

6



--------------------------------------------------------------------------------

(iv)    no legal or regulatory action or proceeding shall have commenced and be
continuing against the Borrower or any of its Subsidiaries since June 26, 2019,
which has, or would reasonably be expected to have, a Material Adverse Effect.

(c)    Proceeds from Equity Issuance. The Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower shall have received net cash proceeds
from the issuance of its Equity Interests in the form of common stock of the
Borrower in an aggregate amount not less than $100,000,000.

(d)    Patriot Act and Beneficial Owner Certification. (x) Upon the reasonable
request of any Bank made at least three (3) Business Days prior to the Sixth
Amendment Effective Date, the Borrower shall have provided to such Bank, and
such Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) Business Days prior to the Sixth
Amendment Effective Date and (y) at least three (3) Business Days prior to the
Sixth Amendment Effective Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Bank that so requests, a Beneficial Ownership Certification in relation to
such Loan Party.

(e)    Consent Fee. The Administrative Agent shall have received, for the
ratable account of each Consenting Bank that has executed and delivered a
counterpart hereof to the Administrative Agent on or prior to 12:00 p.m. Eastern
Time on May 6, 2020 (the “Deadline”), a fee equal to 0.050% of such Bank’s
undrawn Commitment and amount of outstanding Advances on the Sixth Amendment
Effective Date (such fee, the “Consent Fee”). The Consent Fee shall be payable
in U.S. dollars in immediately available funds as directed by the Administrative
Agent. Once paid, the Consent Fee shall not be refundable under any
circumstances. For the avoidance of doubt, the Consent Fee shall not be payable
to any Bank that does not consent to this Amendment prior to the Deadline.

(f)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Sixth Amendment Effective
Date, including all fees, charges and disbursements required to be paid or
reimbursed by the Borrower pursuant to Section 9 hereof (which fees, charges and
disbursements of counsel and such other out of pocket fees and expenses shall be
limited to those for which invoices have been submitted on or prior to the Sixth
Amendment Effective Date (provided, however, nothing herein shall preclude any
post-closing settlement of such fees, charges, disbursements, costs and expenses
to the extent not so invoiced)).

Section 5.    Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects its guaranty in Article IV of the Credit Agreement
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
guaranty against such Guarantor in accordance with its terms.

 

7



--------------------------------------------------------------------------------

Section 6.    Representations and Warranties of the Borrower and the Guarantors.
In order to induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower and each Guarantor represents and warrants as follows:

(a)    The execution, delivery and performance by the Borrower and each
Guarantor of its obligations in connection with this Amendment are within its
corporate powers, have been duly authorized by all necessary corporate action
and do not and will not (i) violate any provision of its articles or certificate
of incorporation or bylaws or similar organizing or governing documents of the
Borrower or the Guarantor, (ii) contravene any applicable law which is
applicable to the Borrower or such Guarantor, or (iii) conflict with, result in
a breach of or constitute (with notice, lapse of time or both) a default under
any material indenture or instrument or other material agreement to which the
Borrower or such Guarantor is a party, by which it or any of its properties is
bound or to which it is subject, except, in the case of clauses (ii) and (iii)
above, to the extent such contraventions, conflicts, breaches or defaults could
not reasonably be expected to have a Material Adverse Effect.

(b)    The Borrower and each Guarantor has taken all necessary corporate action
to execute, deliver and perform this Amendment and has validly executed and
delivered this Amendment. This Amendment constitutes a legal, valid and binding
obligation of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c)    No material consent, approval, authorization or other action by, notice
to, or registration or filing with, any governmental authority or other Person
is or will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower or each Guarantor of this
Amendment, except (i) such as have been obtained or made and are in full force
and effect, and (ii) such filings as may be required in connection with the
Borrower’s obligations under the Exchange Act.

(d)    As of the Sixth Amendment Effective Date, the representations and
warranties contained in each of the Credit Documents are true and correct in all
material respects (except for those representations and warranties that have a
material qualifier, in which case those representations and warranties shall be
true and correct in all respects) as of the date hereof as though made on and as
of such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).

(e)    No Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall exist after giving effect to this
Amendment.

Section 7.    Reference to and Effect on the Credit Documents. On the Sixth
Amendment Effective Date and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Existing Credit Agreement, as amended by this
Amendment, and this Amendment shall constitute a Credit Document.

 

8



--------------------------------------------------------------------------------

(a)    The Existing Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect according to their respective terms and are hereby in all
respects ratified and confirmed. The parties hereto acknowledge and agree that
the amendments contained herein do not constitute a novation of the Existing
Credit Agreement, the other Credit Documents or the indebtedness or any other
obligation of the Borrower and the Guarantors described therein and shall not,
in any case, affect, diminish or abrogate the Borrower’s or any Guarantor’s
liability under the Credit Agreement or any other Credit Document.

(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of, consent to a departure from, or
modification of any other term, covenant, provision or condition set forth in
any of the Credit Documents.

Section 8.    Bank Consent. For purposes of determining compliance with the
conditions specified in Section 4, each Bank that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Bank unless the Administrative
Agent shall have received notice from such Bank prior to the proposed Sixth
Amendment Effective Date specifying its objection thereto.

Section 9.    Costs and Expenses. On or prior to the Sixth Amendment Effective
Date, the Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 10.04 of the Credit Agreement.

Section 10.    Reaffirmation. Each Loan Party hereby confirms and reaffirms its
respective pledges, grants of security interests and other obligations
(including, with respect to the Guarantors, their guaranty obligations) under
the Credit Agreement and each other Credit Document to which such Loan Party is
a party, as applicable, under and subject to the terms of the Credit Agreement
and the other Credit Documents, and agrees that, notwithstanding the
effectiveness of this Amendment, such pledges, grants of security interests and
other obligations, and the terms of the Credit Agreement and the other Credit
Documents, are not impaired or affected in any manner whatsoever, except as
expressly set forth herein, and shall continue to be in full force and effect
and shall also secure all obligations as amended, reaffirmed, increased or
otherwise modified pursuant to this Amendment.

Section 11.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

9



--------------------------------------------------------------------------------

Section 12.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of Texas (except that Chapter 346 of
the Texas Finance Code, which regulates certain revolving credit loan accounts,
shall not apply to this Amendment or any other Credit Document).

Section 13.    Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.

Section 14.    Entire Agreement. This Amendment and the other Credit Documents
(the “Relevant Documents”) constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. No promise, condition, representation or warranty, express or implied,
not set forth in the Relevant Documents shall bind any party hereto, and no such
party has relied on any such promise, condition, representation or warranty.
Each of the parties hereto acknowledges that, except as otherwise expressly
stated in the Relevant Documents, no representations, warranties or commitments,
express or implied, have been made by any party to the other with respect to the
subject matter hereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: BRINKER INTERNATIONAL, INC.

By:       

/s/ Joe Taylor

Name:   Joe Taylor Title:   Senior Vice President and Chief Financial Officer
GUARANTORS: BRINKER RESTAURANT CORPORATION

By:       

/s/ Daniel Fuller

Name:   Daniel Fuller Title:   Vice President, Treasurer and Assistant Secretary
BRINKER FLORIDA, INC.

By:       

/s/ Daniel Fuller

Name:   Daniel Fuller Title:   Vice President, Treasurer and Assistant Secretary
BRINKER TEXAS, INC.

By:       

/s/ Daniel Fuller

Name:   Daniel Fuller Title:   Vice President, Treasurer and Assistant Secretary

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.

By:       

/s/ Daniel Fuller

Name:   Daniel Fuller Title:   Vice President, Treasurer and Assistant Secretary

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

By:       

/s/ Kelly Weaver

Name:   Kelly Weaver Title:   Vice President

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANKS:

BANK OF AMERICA, N.A.

By:       

/s/ Aron Frey

Name:   Aron Frey Title:   Director

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:       

/s/ Alexander Vardaman

Name:   Alexander Vardaman Title:   Authorized Officer

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:       

/s/ Darcy McLaren

Name:   Darcy McLaren Title:   Director

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD.

By:       

/s/ Christine Howatt

Name:   Christine Howatt Title:   Authorized Signatory

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TRUIST BANK (as successor by merger to SunTrust Bank)

By:       

/s/ Justin Lien

Name:   Justin Lien Title:   Director

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:       

/s/ Sean P. Walter

Name:   Sean P. Walter Title:   Vice President

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:       

/s/ Christopher M. Aitkin

Name:   Christopher M. Aitkin Title:   Vice President

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK

By:       

/s/ Ryan Fischer

Name:   Ryan Fischer Title:   Managing Director

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ASSOCIATED BANK NATIONAL ASSOCIATION

By:       

/s/ Dean H. Rosencrans

Name:   Dean H. Rosencrans Title:   SVP

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:       

/s/ R. Ruining Nguyen

Name:   R. Ruining Nguyen Title:   SVP

 

Brinker International, Inc.

Sixth Amendment to Credit Agreement

Signature Page